CORRECTED NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action supplements the previous Notice of Allowability filed on 07/11/22 to correct a typographic error made on the dependency of claims 3-4 & 10-11.
3.	Claims 1, 3-8 & 10-20 are under examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Letao Qin (Reg. No. 64, 359) on 07/19/22.
6.	The claims (3-4 & 10-11) are amended as follow:
3. 	The method according to claim  1, wherein the releasing or suspending a configured dedicated SRB, and resetting protocol entities corresponding to a configured DRB comprises: when no scheduling information is received within preset duration after the first message is received, after the preset duration, releasing or suspending the configured dedicated SRB and protocol entities corresponding to the SRB, and resetting the configured dedicated DRB and the protocol entities corresponding to the DRB.
4. 	The method according to claim  1, wherein the releasing or suspending the configured dedicated SRB and protocol entities corresponding to the SRB, and resetting the configured dedicated DRB and the protocol entities corresponding to the DRB comprises: performing a cell reselection operation after the first message is received; and when a first cell is reselected to within the preset duration, releasing or suspending the configured dedicated SRB and resetting the protocol entities corresponding to the configured DRB, wherein the first cell belongs to a cell indicated by the RNA information, and is different from a cell in which the first message is received.
10. 	The method according to claim 8, wherein the releasing or suspending, by the first access network device, a configured dedicated SRB corresponding to the terminal, and resetting protocol entities corresponding to a configured DRB corresponding to the terminal comprises: when no scheduling information is sent to the terminal within preset duration after the first message is sent, after the preset duration, releasing or suspending the configured dedicated SRB corresponding to the terminal, and resetting the protocol entities corresponding to the configured DRB corresponding to the terminal.
11. 	The method according to claim 8, wherein when the first access network device comprises a centralized unit CU and a distributed unit DU, the sending, by a first access network device, a first message to a terminal comprises: sending, by the first access network device, the first message to the terminal by using the DU.

Allowable Subject Matter
7.	Claims 1, 3-8 & 10-20 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469